IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: M.B.F., A MINOR                   : No. 96 WAL 2019
                                         :
                                         :
PETITION OF: G.B-C., NATURAL             : Petition for Allowance of Appeal from
MOTHER                                   : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.